DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. an abstract idea, without significantly more. 
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claim 1 is directed to “a blood glucose measurement method”, which describes one of the four statutory categories of patentable subject matter, i.e. a process.  
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim 1 recites the following mental process:
detecting, … , a first glucose concentration in a body fluid of a user based on a first measurement interval;
obtaining food consumption information of the user;
changing a glucose concentration measurement interval from the first measurement interval to a second measurement interval based on the food consumption information;
detecting a second glucose concentration in the body fluid based on the second measurement interval; and
determining a blood glucose level of the user based on the second glucose concentration,
wherein the food consumption information comprises at least one selected from food consumption time information and food type information.

This abstract idea is not integrated into a practical application because the additional limitations of “by a blood glucose measurement apparatus” in claim 1 add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process.  
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “detecting, by a blood glucose measurement apparatus” in claim 1 a.  Such features are conventional and routine in the art, and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al., U.S. Patent Application Publication No. 2009/0054753 A1 (“Robinson”).
As to Claim 1, Robinson teaches the following:
A blood glucose measurement method (see “The present invention provides methods and apparatuses that can provide measurement of glucose with variable intervals between measurements, allowing more efficient measurement with greater patient safety.” in Abstract) comprising:
detecting, by a blood glucose measurement apparatus (“glucose measurement system”) 204 (see fig. 2), a first glucose concentration (“blood glucose concentrations”) in a body fluid of a user (see “…an analyte measurement system, adapted to measure the value of an analyte such as glucose concentration from the blood sample…” in para. [0034]) based on a first measurement interval (“sampling time”, see para. [0049]) (see “The present invention comprises methods and apparatuses that can provide measurement of analytes such as glucose at intervals determined based on characteristics of the patient.” in para. [0035]);
obtaining food consumption information (“caloric intake history”) of the user (see “Caloric intake history: the caloric intake history will influence the expected change and magnitude of the blood glucose.” in para. [0043]);
changing a glucose concentration measurement interval from the first measurement interval to a second measurement interval (“next sampling time”) based on the food consumption information (see “Changes in the amount of calories administered, or rate at which calories are administered, to the patient either by mouth or via the blood system can be utilized as a parameter to determine the next sampling time.” in para. [0043]);
detecting a second glucose concentration in the body fluid based on the second measurement interval (see “Also, the present invention can automatically control the glucose measurement system to take measurements at the determined times.” in para. [0051]); and
determining a blood glucose level of the user based on the second glucose concentration (see “A patient's systemic glucose value and the rate of change of the systemic glucose value result from a complex interaction among many internal and external factors. The determination of the next measurement time can rely on any of, or a combination of, factors such as the following.” in para. [0039]),
wherein the food consumption information comprises at least one selected from food consumption time information and food type information (see “Changes in the amount of calories administered, or rate at which calories are administered…” in para. [0043]).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The other patents cited in the PTO-892 teach subject matter related to theApplicant's claims. The Examiner suggests reviewing these patents before respondingto the present Office Action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/18/2021